The Disciplinary Review Board having filed with the Court, its decision in DRB 18-084, recommending that as a matter of reciprocal discipline pursuant to Rule 1:20-14(a)(4) Antoinette M. Wooten of Brooklyn, New York, who was admitted to the bar of **359this State in 1991, be disbarred following respondent's disbarment in the United States District Court for the Eastern District of New York for conduct that in New Jersey violates RPC 1.15(a), and the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979) (knowing misappropriation of client funds);
And Antoinette M. Wooten having been ordered to show cause why she should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that Antoinette M. Wooten be disbarred, effective immediately, and that her name be stricken from the roll of attorneys;
ORDERED that Antoinette M. Wooten be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by Antoinette M. Wooten pursuant to Rule 1:21-6 be restrained from disbursement *836except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending further Order of this Court; and it is further
ORDERED that Antoinette M. Wooten comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.